Citation Nr: 1242086	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Madison, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at the Swedish American Hospital, on June 27, 2008.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1989.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the VAMC in Madison, Wisconsin.  


FINDINGS OF FACT

1.  On June 27, 2008, the Veteran incurred medical expenses in association with emergency room treatment and other medical services for a nonservice-connected disability at the Swedish American Hospital. 

2.  The medical services provided on June 27, 2008, were not of such a nature that a reasonably prudent person would expect that a delay in seeking immediate medical attention would be hazardous to life or health.  


CONCLUSION OF LAW

The criteria have not been met for payment or reimbursement of emergency services for a nonservice-connected disability at the Swedish American Hospital, on December 16, 2009.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 17.120, 17.1002 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to assist the Veteran in the development of his claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, such duty is not applicable to claims filed in association with Chapter 17 of Title 38 of the United States Code.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, the Board notes that in August and October 2008, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA obtained or ensured the presence of the following records:  the report of the Veteran's June 27, 2008, telephone contact with a VA Triage Nurse; the report of the Veteran's emergency room treatment at the Swedish American Hospital on June 27, 2008; and a copy of a health insurance claim form, completed by the Veteran in July 2008.  

In March 2012, VA scheduled the Veteran for a hearing at the RO before a member of the Board.  VA notified the Veteran of the date, time, and location of that hearing; however, that notice was returned by the Post Office as undeliverable.  Therefore, VA rescheduled the hearing for July 2012.  Although the Veteran gave VA telephonic confirmation that he would attend that hearing, he failed to appear; and he has not submitted evidence of good cause for doing so.  Moreover, he has not requested that the hearing be rescheduled.  Therefore, the Board will proceed as if the Veteran no longer desires a hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Basis

On Friday, June 27, 2008, at 9:58 A.M., the Veteran called the Triage Nursing Service at the Madison, Wisconsin VAMC.  He stated that he had twisted his ankle 24 hours earlier.  He reported some swelling in the ankle and stated that he was unable to bear weight on the ankle.  He requested approval to go to a private hospital for treatment.  

The VA triage nurse ascertained no indications of a compound fracture.  The Veteran denied feeling any elevation in the bone of the ankle, bleeding, or bones protruding through the skin.  The VA triage nurse advised the Veteran that he or she could not approve payment through a private hospital.  The VA triage nurse noted that the injury had occurred 24 hours earlier and did not present an imminent threat to the Veteran's life.  However, the nurse did advise the Veteran to seek emergency care.  The Veteran replied that he would try to find a ride to the Madison VAMC, as he did not have any insurance.

Later on June 27, 2008, the Veteran went to the emergency room at the Swedish American Hospital in Rockford, Illinois.  He complained of a 2 to 3 day history of pain in the right first metatarsal phalangeal joint.  It was reportedly red and swollen and hurt badly if he bore weight on it.  The Veteran stated that he had never had that happen before and denied ever having had spontaneous joint pain or swelling.  He denied any known trauma, fever or chills, numbness or tingling, or other complaints.  

On examination, the Veteran had erythema, mild warmth, and inflammation of the right first metatarsal phalangeal joint, consistent with acute gouty arthritis.  He was neurovascularly intact, and X-rays were negative.  He was given oral pain medication, and it was noted that he was already on crutches.  Following the examination, the impression was acute right first metatarsal phalangeal gouty arthritis.  Thereafter, the Veteran was discharged and directed to rest, elevate the foot, take medicine as directed, and follow up with his doctor that week.  He was to return to the hospital if he had any further concerns or problems.  

In its November 2008 decision, the Madison VAMC noted that the Veteran lived in Rockford, Illinois and that the nearest VAMC was in North Chicago, 57 miles away.  The closest community based VA outpatient clinic was in Rockford and was 3.3 miles from the Veteran's residence.  


The Applicable Law and Regulations

There is a three-prong test to determine whether a veteran is entitled to reimbursement of unauthorized medical expenses incurred at a private medical facility.  The failure to satisfy any of the three criteria precludes VA from reimbursing the veteran for such expenses.  38 U.S.C.A. § 1728; see Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997).   Specifically, there must be a showing that: 

(a) The care and services rendered were either: 

(1) for an adjudicated service-connected disability, or 

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or 

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or 

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2010); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

The foregoing criteria are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In other words, the failure to satisfy any of the three criteria precludes VA from reimbursing the Veteran for unauthorized medical expenses incurred at a private facility.  Zimick. 

Finally, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On July 12, 2000, VA published an interim final rule establishing regulations implementing 38 U.S.C.A. § 1725. 66 Fed. Reg. 36,467 - 36,472.  Those interim regulations are now final, and are codified at 38 C.F.R. § 17.1000-100 8 (2011).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided (38 U.S.C. 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002. 

As above, the provisions of 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  As such, it must be emphasized that the failure to satisfy any of the criteria precludes VA from reimbursing the Veteran for unauthorized medical expenses incurred at a private facility. 


Analysis

The Veteran seeks payment or reimbursement for emergency services for treatment rendered on June 27, 2008 at the Swedish American Hospital in Rockford, Illinois, a non-VA facility.  He contends that a nurse at the Madison VAMC had told him to go to his local hospital, if he could not get to Madison.  He states that he could not get to Madison and that he, therefore, went to his local hospital, Swedish American Hospital, as directed by VA.  Accordingly, he maintains that the medical expenses incurred at the Swedish American Hospital should be paid by VA.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran does not contend, and the evidence of record does not show, that at the time of his June 27, 2008 emergency room visit, service connection was in effect for any disability.  Prior to the visit, he did seek advice from the VA Triage Nursing Service at the Madison VAMC.  The VA triage nurse noted that the injury had occurred 24 hours earlier and that it did not present an imminent threat to the Veteran's life.  Moreover, she specifically advised the Veteran that VA would not pay for treatment at a private hospital.  

Once the Veteran arrived at the Swedish American Hospital, the emergency room physician's findings tended to support those ascertained by the VA triage nurse.  The physician noted only erythema, mild warmth, and inflammation of the right metatarsal phalangeal joint.  In fact, he specifically stated that there was no other joint pain, swelling, or inflammation.  

The foregoing findings do not suggest a condition that a prudent layperson would have reasonably expected to be hazardous to life or health, if they delayed seeking immediate medical attention.  There is no competent medical evidence to the contrary; and, therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's June 27, 2008 treatment at the Swedish American Hospital was of an emergent nature.  Absent such a finding, the criteria for payment or reimbursement of the cost of that treatment are not met.  Therefore payment or reimbursement is not warranted, and the appeal is denied.  
In arriving at this decision, the Board need not discuss or reach any conclusion with respect to any of the other criteria for the payment or reimbursement of unauthorized medical expenses.  Any such discussion would be superfluous, as the Board has already found that the criteria for emergency treatment have not been met.  In this regard, it must be emphasized that the failure to meet any one of the criteria is fatal to the claim. 

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002) ; 38 C.F.R. § 3.102 (2012). 


ORDER

Payment or reimbursement for emergency services rendered on June 27, 2008 at the Swedish American Hospital is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


